On December 12, 1975 the court entered judgment for plaintiff in the amount of $18,577.95. On February 14, *7701977, pursuant to defendant’s motion requesting correction of the order, the amounts of the judgment and stated credits were stricken, and the court ordered that judgment be entered for plaintiff in the sum of $19,808.80, of which $1,120.45 should be credited to plaintiffs Civil Service Retirement Fund Account and $110.40 should be credited to plaintiffs Federal Employee’s Group Life Insurance Account, and the balance, or $18,577.95, should be paid to plaintiff.